DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6, 7 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2017/0033164 A1).
Regarding claims 1, 6, 7 and 11:
re claim 1, Liu discloses an opposite substrate, comprising:
a substrate 1 (Fig. 1a and [0021]), spacer pillars 3 distributed on the substrate in an array, and a lubricant layer 4 covering cover the spacer pillars (i.e., any layer could be referred as a [good or bad] lubricant layer);
re claim 6, the opposite substrate according to claim 1, wherein the spacer pillars 3 each pillar has a tapered structure (Fig. 1a) and an end of each of the spacer pillars pillar away from the substrate is arc-shaped (i.e., the ends of pillars 3 in Fig. 1(a) resemble an arc);
re claim 7, the opposite substrate according to claim 1, wherein the opposite substrate further comprises an auxiliary electrode layer 41 (Fig. 4a and [0026]) disposed between the spacer pillars 3 and the lubricant layer 41 (i.e., with regard to this claim, Fig. 2a shows layer 4 comprises two distinct layers); and
re claim 11, this claims is essentially directed to a method of acquiring the substrate of claim 1; accordingly, Liu discloses all limitations in this claim.
Therefore, Liu anticipates claims 1, 6, 7 and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu.
Liu anticipates claim 1 but does not specify a thickness for the lubricant layer 4; accordingly, Liu does not disclose a thickness range of about 100nm to 300nm.  However, this claim is deemed obvious because Liu discloses the general conditions of the claimed invention, such that given Liu, one of ordinary skill in the art would have be able to determine optimum or workable ranges in thickness for the lubricant layer.  Note it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Allowable Subject Matter
Claim 16-22 allowed.
Claims 2-4, 8, 15 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2-4 are allowed because the prior art of record cannot anticipate or render obvious the limitations in claim 2, when combined with claim 1;
Claim 8 is allowed because the prior art of record cannot anticipate or render obvious the limitations in this claim, when combined with claims 1 and 7;
Claim 15 allowed because the prior art of record cannot anticipate or render obvious the limitations in this claim, when combined with claim 1;
Claim 12-13 are allowed because the prior art of record cannot anticipate or render obvious the limitations in claim 12, when combined with claim 11;
Claim 14 is allowed because the prior art of record cannot anticipate or render obvious the limitations in this claim, when combined with claim 11; and
Claims 16-22 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination as recited in independent claim 16:  an auxiliary electrode layer covering the spacer pillars is in contact with the top electrode which covers a pixel defining layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903.  The examiner can normally be reached on M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892